NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3508-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JOSE M. MENA, a/k/a
JOSE MENAPERADES,
JOSE PAREDES, and
JOSE PERADES,

     Defendant-Appellant.
_________________________

                   Submitted March 8, 2022 – Decided March 24, 2022

                   Before Judges Fisher, Currier, and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 16-07-0516.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Amira R. Scurato, Designated Counsel, on
                   the brief).

                   William A. Daniel, Union County Prosecutor, attorney
                   for respondent (Milton S. Leibowitz, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Jose Mena, and two others, 1 were charged with first-degree

robbery, N.J.S.A. 2C:15-1, second-degree conspiracy to commit robbery,

N.J.S.A. 2C:5-2, and other offenses arising from a holdup of a gas station in

Rahway at approximately 1:00 a.m., on April 10, 2016. After the denial of

defendants' motions to suppress physical evidence and statements made to

police, the three defendants were tried together. Defendant Jose Mena was

convicted of all charges. The judge merged the other convictions, which

included unlawful possession of a weapon and the possession of a weapon for

an unlawful purpose, into the first-degree robbery conviction for sentencing

purposes and imposed a fifteen-year prison term subject to an eighty-five

percent period of parole ineligibility.

      Defendant appeals, arguing:

            I. THE TRIAL JUDGE ERRED IN DENYING THE
            MOTION TO SUPPRESS THE EVIDENCE AS
            THERE WAS NO REASONABLE SUSPICION FOR
            THE STOP AND SEIZURE.

                   A. The Three Men Were Illegally Stopped
                   Based On A General And Inaccurate
                   Description Of Two Suspects Without Any

1
 The appeals of the other two defendants – Angel Nunez-Hernandez (A-539-
19) and Mario Cabrera-Pena (A-3678-18) – are disposed of by way of separate
opinions also filed today.
                                                                       A-3508-18
                                          2
                  Further Indicia Probative Of Criminal
                  Activity.

                  B. Even If The Vehicle Stop And Detention
                  Of The Occupants Were Lawful, The
                  Protective Sweep Exception To The
                  Warrant Requirement Did Not Justify The
                  Warrantless Entry Into And Search Of The
                  Vehicle.

            II. DEFENDANT'S CONFESSION WAS THE
            DIRECT AND IMMEDIATE "FRUIT" OF THE
            UNCONSTITUTIONAL SEARCH AND MUST BE
            SUPPRESSED.

            III. THE SENTENCE IMPOSED IS MANIFESTLY
            EXCESSIVE.

We reject defendant's first point for the reasons expressed in State v. Nunez-

Hernandez, No. A-539-19 (App. Div. 2022), also decided today. To the extent

defendant raises additional arguments about the denial of his motion to suppress

based on the stop or search of the vehicle, we find they have insufficient merit

to warrant further discussion in a written opinion. R. 2:11-3(e)(2).

      Defendant's second point – in which he claims the confession he gave

police should have been suppressed because it was the poisonous fruit of what

he claims in his first point was an unlawful search and seizure – is without merit

because it requires a determination that there was some infirmity in the stop and

search of the vehicle. Finding no such infirmity for the reasons expressed above,


                                                                            A-3508-18
                                        3
we find insufficient merit in defendant's second point to warrant further

discussion in a written opinion. R. 2:11-3(e)(2).

      We reject defendant's third and last point, in which he argues the judge

imposed an excessive sentence. As part of his argument, defendant contends that

he should be resentenced so that the judge may consider a new mitigating factor

– N.J.S.A. 2C:44-1(b)(14) (requiring consideration of the fact the defendant was

under 26 years of age when the offense was committed) – enacted by the

Legislature while this case was on appeal. We reject the argument that this new

mitigating factor should be given retroactive effect. See State v. Bellamy, 468

N.J. Super. 29, 43-48 (App. Div. 2021). And we find insufficient merit in

defendant's other arguments about his sentence to warrant further discussion in

a written opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                          A-3508-18
                                        4